Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 6/15/2021.
 In virtue of this communication, claims 2-11 are currently presented in the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9813895. Although the claims at issue are not identical, they are not patentably distinct from each other because take an example of comparing claim 2 of instant application and claim 1  of U.S. Patent No. 9813895:

Instant Application 17/347172
U.S. Patent No. 9813895
2. (New) A method including: 

receiving sensor data related to an operating factor of a mobile computing device, 

wherein the sensor data is generated by a sensor in communication with the mobile computing device, and wherein 

the mobile computing device is configured to receive market data and execute a trading application; 

identifying the at least one operating factor based on the received sensor data from a plurality of operating factors; 

determining a first operating state of the mobile computing device based on the identified at least one operating factor; and 

altering a transmission rate of the mobile computing device with respect to the trading application based on the identified first operating state, 

wherein the transmission rate defines an interval at which the trading application requests and receives market data.
1. A method comprising: 

obtaining data at a first time from at least one sensor of a mobile computing device, 

the at least one sensor arranged to provide data regarding at least one operating factor for the mobile computing device, 

the mobile computing device configured to receive market data and execute a trading application; 

analyzing the data obtained from the at least one sensor to determine the at least one operating factor; 

determining a first operating state of the mobile computing device based on the at least one operating factor; and 


altering a transmission rate of the mobile computing device with respect to the trading application based on the first operating state, 

the transmission rate having a specified interval in which the mobile computing device requests and receives market data.


The claims of the instant application 17/342172 encompass the same subject matter except the instant rephrase the claim  language but the claim still similar invention concept.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20060259382 (hereinafter referred to as Kemp) in view of US Patent Application Publication 20140181302 (hereinafter referred to as Sahoo).
Consider claim 2, Kemp discloses a method (see at least ¶ [0041], Fig. 1, 2, “…electronic trading system may be configured to allow for trading in a single or in multiple exchanges simultaneously…”) including: 
receiving sensor data related to an operating factor of a mobile computing device, wherein the sensor data is generated by a sensor in communication with the mobile computing device (see at least ¶ [0041], Fig. 1, “…multiple host exchanges 101-103 connected through routers 104-106 to gateways 107-109. Multiple client terminals 110-116 for use as trading stations can then trade in the multiple exchanges through their connection to the gateways 107-109…”), and 
wherein the mobile computing device is configured to receive market data and execute a trading application (see at least ¶ [0042], “…an electronic trading system is configured to receive data from multiple exchanges, it is preferable to translate the data from each exchange into a format that may be displayed using a graphical user interface…”); 
identifying the at least one operating factor based on the received sensor data from a plurality of operating factors (see at least ¶ [0047], “…the display of market depth (rows 2-5) lists the available next-best bids, in column 203, and asks, in column 204. The working bid and ask quantity for each price level is also displayed in columns 202 and 205 respectively (inside market--row 1). Prices and quantities for the inside market and market depth update dynamically on a real time basis as such information is relayed from the market…”); 
determining a first operating state of the mobile computing device based on the identified at least one operating factor (see at least ¶ [0048], “…The Depth column 201 will inform the trader of a status by displaying different colors. Yellow indicates that the program application is waiting for data. Red indicates that the Market Depth has failed to receive the data from the server and has "timed out." Green indicates that the data has just been updated…”); and 
altering a transmission rate of the mobile computing device with respect to the trading application based on the identified first operating state, and receives market data (see at least ¶ [0098], “…the parallel feed allows the user to take advantage of speed differences between two feeds and displays the best available information to the user. It should be noted that, although the streams are illustrated as originating from one exchange 802, the streams may alternatively originate at different exchanges. In addition, while two feeds are typically sufficient, the preferred embodiments are not so limited, and information from more than two feeds may be simultaneously displayed …” and see at least ¶ [0098], “…the trading of commodities and it refers to a trading technique in which the trader trades for relatively smaller gains over a short period of time…” and see at least ¶ [0135], “…The automatic scalper automatically and, preferably, immediately enters a duplicate buy or sell quantity, which when filled will close the trader's position, preventing the trader from carrying a long or short position for an extended period of time…”). 
Kemp disclose all the subject matters of the claimed invention concept. However, Kemp does not particularly disclose wherein the transmission rate defines an interval at which the trading application requests.  In an analogous field of endeavor, attention is directed to Sahoo, which teaches wherein the transmission rate defines an interval at which the trading application requests (see Sahoo at least ¶ [0089], “…Improving performance and speed of the mobile web application such that the application does not get slow or hangs just for executing a heavy computation…” and see at least ¶ [0147], “…the transmission rate, data volume, period of time, transmission mode, e.g. push or pull or rate thereof, or a combination thereof, the second logic 1308 being further executable by the processor 1302 to cause the processor 1302 to cause the at least one application to alter one of the transmission rate, data volume, period of time, transmission mode…”, and see at least ¶ [0150], “…the system 1300 includes: monitoring, e.g. continuously, at intervals or otherwise substantially in real time with the data transmission, by a processor 1302, which as described above may be implemented separately or otherwise remotely from the device 104 and/or separate from the at least one application, during the period of time, utilization of the at least one capability to determine an available portion…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Kemp disclosed invention, and have wherein the transmission rate defines an interval at which the trading application requests, as taught by Sahoo,  thereby, to provide a consistent user experience which meets a user's expectations as to the functionality and quality of service, including the user interface and service delivery, which leverages the available capacities of the devices through which the service is provided so as to maximize the functionality and quality of the provided service without diminishing the experience, as discussed by Sahoo, (see ¶ [0005]). 
Consider claim 3 (depends on claim 2), Kemp in view of Sahoo discloses the limitations of claim 2 as applied to claim rejection 2 above and further discloses:
Kemp teaches the operating factor is at least one of a power level factor, a power consumption factor, an environmental factor, and an activity factor (see Sahoo at least ¶ [0014], “…provide the user with improved efficiency and versatility in placing, monitoring and executing orders in an electronic trading environment…”).
Consider claim 4 (depends on claim 2), Kemp in view of Sahoo discloses the limitations of claim 2 as applied to claim rejection 2 above and further discloses:
Sahoo teaches the environmental factor is determined based on at least one of light data, temperature data, and audio data (see Sahoo at least ¶ [0025], “…the environment in which the device is located, such as via sensors or other input/output mechanisms deployed on the device such as …, ambient light sensor, accelerometer, thermal sensor, etc…”).
Kemp disclose all the subject matters of the claimed invention concept. However, Kemp does not particularly disclose the environmental factor is determined based on at least one of light data, temperature data, and audio data.  In an analogous field of endeavor, attention is directed to Sahoo, which teaches the environmental factor is determined based on at least one of light data, temperature data, and audio data (see Sahoo at least ¶ [0025], “…the environment in which the device is located, such as via sensors or other input/output mechanisms deployed on the device such as …, ambient light sensor, accelerometer, thermal sensor, etc…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Kemp disclosed invention, and have the environmental factor is determined based on at least one of light data, temperature data, and audio data, as taught by Sahoo,  thereby, to provide a user interface may be integrated with the underlying functional/operational components in an application program and/or operating system, as discussed by Sahoo, (see ¶ [0005]). 
Consider claim 5 (depends on claim 2), Kemp in view of Sahoo discloses the limitations of claim 2 as applied to claim rejection 2 above and further discloses:
Kemp teaches the data provided by the sensor includes at least one of motion data and orientation data (see Sahoo at least ¶ [0058], “…the market will move left and right in the horizontal display. The same data and the same information gleaned from the dynamic display of the data is provided. It is envisioned that other orientations can be used to dynamically display the data and such orientations are intended to come within the scope of the present invention…”).
Consider claim 6 (depends on claim 2), Kemp in view of Sahoo discloses the limitations of claim 2 as applied to claim rejection 2 above and further discloses:
Kemp teaches the activity factor is determined based on at least one of the motion data and orientation data (see Sahoo at least ¶ [0058], “…the market will move left and right in the horizontal display. The same data and the same information gleaned from the dynamic display of the data is provided. It is envisioned that other orientations can be used to dynamically display the data and such orientations are intended to come within the scope of the present invention…”).
Consider claim 7 (depends on claim 2), Kemp in view of Sahoo discloses the limitations of claim 2 as applied to claim rejection 2 above and further discloses:
Kemp teaches altering the operation of the trading application with respect to at least one of: a process execution, a power distribution, a notification scheme, a peripheral control, and an application execution based on the first operating state (see Sahoo at least ¶ [0050], “…method ensures fast and accurate execution of trades by displaying information, such as market depth or working orders, in association with an axis or scale of static prices…”).
Consider claim 8 (depends on claim 2), Kemp in view of Sahoo discloses the limitations of claim 2 as applied to claim rejection 2 above and further discloses:
Kemp teaches the first operating state reflects a level of user attention with respect to the trading application of the mobile computing device (see Sahoo at least ¶ [0048], “…the commodity (contract) being traded is represented in row 1 by the character string "CDH0". The Depth column 201 will inform the trader of a status by displaying different colors. Yellow indicates that the program application is waiting for data. Red indicates that the Market Depth has failed to receive the data from the server and has "timed out." Green indicates that the data has just been updated…”).
Consider claim 9 (depends on claim 2), Kemp in view of Sahoo discloses the limitations of claim 2 as applied to claim rejection 2 above and further discloses:
Kemp teaches determining a second operating state of the mobile computing device based on the at least one operating factor; and altering a graphical user interface of the trading application executed by the mobile computing device based on the second operating state (see Sahoo at least ¶ [0042], “…an electronic trading system is configured to receive data from multiple exchanges, it is preferable to translate the data from each exchange into a format that may be displayed using a graphical user interface…” and see at least ¶ [0056], “…The inside market and market depth ascend and descend as prices in the market increase and decrease. For example, FIG. 4 shows a screen displaying the same market as that of FIG. 3, but at a later interval where the inside market, cells 400, has risen three ticks. Here, the inside market for the commodity is 43 (best bid quantity) at 92 (best bid price) and 63 (best ask quantity) at 93 (best ask price)…”).
Consider claim 10 (depends on claim 2), Kemp in view of Sahoo discloses the limitations of claim 2 as applied to claim rejection 2 above and further discloses:
Kemp teaches the mobile computing device includes an operational control module (see at least ¶ [0003], “…The system's operations cover order-matching, maintaining order books and positions, price information, and managing and updating the database for the online trading day as well as nightly batch runs…”).
Consider claim 11 (depends on claim 2), Kemp in view of Sahoo discloses the limitations of claim 2 as applied to claim rejection 2 above and further discloses:
Kemp teaches the operational control module includes at least one of: an energy monitor, an operating state identifier, a functionality controller, an environmental monitor, and an activity monitor (see at least ¶ [0091], “…the LTQ provides a visual reference of the market's price movements, status or trends, thereby permitting a trader to quickly absorb additional information, such as the direction of the market's activity. As a result of seeing the changes in the price of the last traded quantities, a trader can more easily determine market status and trends, thereby enhancing the likelihood of the trader entering orders and having those orders filled at desirable prices…”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/Primary Examiner, Art Unit 2645